United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3366
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Roy C. Hall,                             *    [UNPUBLISHED]
                                         *
               Appellant.                *
                                    ___________

                            Submitted: March 4, 2003

                                Filed: March 10, 2003
                                     ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      After Roy Hall was sentenced to probation for a drug offense, the district court1
revoked his probation and sentenced him to 24 months imprisonment and 3 years
supervised release. Hall began supervised release in June 2001. In September 2002
the court revoked his supervised release and sentenced him to 24 months
imprisonment. Hall appeals this sentence.



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Given Hall’s admission that he committed multiple violations of his supervised
release conditions, revocation was proper. See 18 U.S.C. § 3583(e)(3). Further, the
district court did not abuse its discretion in setting the sentence. See United States
v. Shaw, 180 F.3d 920, 922-23 (8th Cir. 1999) (per curiam); United States v. Grimes,
54 F.3d 489, 492 (8th Cir. 1995) (standard of review). Accordingly, we affirm, and
we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-